Title: Weaknesses of the Confederation, [7 June] 1788
From: Madison, James
To: 


[7 June 1788]

   
   At Henry’s invitation, Randolph defended the direct taxing powers and the system of representation established by the Constitution. As on 6 June, JM followed the governor, this time to justify the creation of a national revenue system and point out defects in the Articles of Confederation.


Mr. Madison. Mr. Chairman—In considering this great subject, I trust we shall find that part which gives the general government, the power of laying and collecting taxes, indispensible and essential to the existence of any efficient, or well organised system of government: if we consult reason, and be ruled by its dictates, we shall find its justification there: if we review the experience we have had, or contemplate the history of nations, here we find ample reasons to prove its expediency. There is little reason to depend for necessary supplies on a body which is fully possessed of the power of withholding them. If a government depends on other governments for its revenues; if it must depend on the voluntary contributions of its members, its existence must be precarious. A government which relies on thirteen independent sovereignties, for the means of its existence, is a solecism in theory, and a mere nullity in practice. Is it consistent with reason, that such a government can promote the happiness of any people? It is subversive of every principle of sound policy, to trust the safety of a community with a government, totally destitute of the means of protecting itself or its members. Can congress, after the repeated unequivocal proofs it has experienced of the utter inutility and inefficacy of requisitions, reasonably expect, that they would be hereafter effectual or productive? Will not the same local interests, and other causes, militate against a compliance? Whoever hopes the contrary must ever be disappointed. The effect, sir, cannot be changed without a removal of the cause. Let each county in this commonwealth be supposed free and independent: let your revenues depend on requisitions of proportionate quotas from them: let application be made to them repeatedly: is it to be presumed that they would comply, or that an adequate collection could be made from partial compliances? It is now difficult to collect the taxes from them: how much would that difficulty be enhanced, were you to depend solely on their generosity? I appeal to the reason of every gentleman here, whether he is not persuaded, that the present confederation is as feeble, as the government of Virginia would be in that case: to the same reason I appeal, whether it be compatible with prudence to continue a government of such manifest and palpable debility.
If we recur to history, and review the annals of mankind, I undertake to say, that no instance can be produced by the most learned man, of any confederate government, that will justify a continuation of the present system; or that will not demonstrate the necessity of this change; and of substituting to the present pernicious and fatal plan, the system now under consideration, or one equally as energetic. The uniform conclusion drawn from a review of ancient and modern confederacies, is, that instead of promoting the public happiness, or securing public tranquillity, they have, in every instance, been productive of anarchy and confusion; ineffectual for the preservation of harmony, and a prey to their own dissensions and foreign invasions.
The Amphyctionic league resembled our confederation in its nominal powers; it was possessed of rather more power. The component states retained their sovereignty, and enjoyed an equality of suffrage in the federal council. But though its powers were more considerable in many respects than those of our present system; yet it had the same radical defect. Its powers were exercised over its individual members in their political capacities. To this capital defect it owed its disorders, and final destruction: it was compelled to recur to the sanguinary coercion of war to inforce its decrees. The struggles consequent on a refusal to obey a decree, and an attempt to enforce it, produced the necessity of applying to foreign assistance: by complying with such an application, together with his intrigues, Philip of Macedon, acquired sufficient influence to become a member of the league. This artful and insidious prince soon after became master of their liberties.
The Achæan league, though better constructed than the Amphyctionic, in material respects, was continually agitated with domestic dissensions, and driven to the necessity of calling in foreign aid: this also eventuated in the demolition of their confederacy. Had they been more closely united, their people would have been happier; and their united wisdom and strength would not only have rendered unnecessary all foreign interpositions in their affairs, but would have enabled them to repel the attack of any enemy. If we descend to more modern examples, we shall find the same evils resulting from the same sources.
The Germanic system is neither adequate to the external defence, nor internal felicity of the people—the doctrine of quotas and requisitions flourishes here. Without energy—without stability—the empire is a nerveless body. The most furious conflicts, and the most implacable animosities between its members, strikingly distinguish its history. Concert and co-operation are incompatible with such an injudiciously constructed system.
The republic of the Swiss is sometimes instanced for its stability, but even there, dissensions and wars of a bloody nature, have been frequently seen between the cantons. A peculiar coincidence of circumstances contributes to the continuance of their political connection. Their feeble association owes its existence to their singular situation. There is a schism this moment in their confederacy, which, without the necessity of uniting for their external defence, would immediately produce its dissolution.

The confederate government of Holland, is a further confirmation of the characteristic imbecility of such governments. From the history of this government we might derive lessons of the most important utility.
(Here Mr. Madison quoted sundry passages from De Wit, respecting the people of Holland, and the war which they had so long supported against the Spanish monarch; shewing the impolitic and injudicious structure of their confederacy; that it was entirely destitute of energy, because their revenues depended chiefly on requisitions; that during that long war, the provinces of Guelderland and Overyssel had not paid their respective quotas, but had evaded altogether their payments; in consequence of which, two sevenths of the resources of the community had never been brought into action; nor contributed in the least towards the prosecution of the war: that the fear of pressing danger stimulated Holland and the other provinces to pay all the charges of the war: that those two provinces had continued their delinquencies; that the province of Holland alone paid more than all the rest; still those provinces who paid up their proportional shares, claimed from the failing states the amounts of their arrearages; that the most fatal consequences had nearly resulted from the difficulty of adjusting those claims, and from the extreme aversion of the delinquent states to discharge even their most solemn engagements: that there are existing controversies between the provinces on this account at present; and to add to the evils consequent upon requisitions, that unanimity and the revision and sanction of their constituents, were necessary to give validity to the decisions of the states general.)
Mr. Madison then added, That these radical defects in their confederacy must have dissolved their association long ago, were it not for their peculiar position—circumscribed in a narrow territory; surrounded by the most powerful nations in the world; possessing peculiar advantages from their situation; an extensive navigation and a powerful navy—advantages which it was clearly the interest of those nations to diminish, or deprive them of: and that their late unhappy dissensions were manifestly produced by the vices of their system. (He then continued)—We may derive much benefit from the experience of that unhappy country. Governments destitute of energy, will ever produce anarchy. These facts are worthy the most serious consideration of every gentleman here. Does not the history of these confederacies coincide with the lesson drawn from our own experience? I most earnestly pray that America may have sufficient wisdom to avail herself of the instructive information she may derive from a contemplation of the sources of their misfortunes, and that she may escape a similar fate by avoiding the causes from which their infelicity sprung. If the general government is to depend on the voluntary contributions of the states for its support, dismemberment of the United States may be the consequence. In cases of eminent danger, the states more immediately exposed to it, would only exert themselves—those remote from it, would be too supine to interest themselves warmly in the fate of those whose distresses they did not immediately perceive. The general government ought therefore to be empowered to defend the whole union.
Must we not suppose, that those parts of America which are most exposed, will first be the scenes of war? Those nations whose interest is incompatible with an extension of our power, and who are jealous of our resources to become powerful and wealthy, must naturally be inclined to exert every means to prevent our becoming formidable. Will they not be impelled to attack the most exposed parts of the union? Will not their knowledge of the weakness of our government stimulate them the more readily to such an attack? Those parts to which relief can be afforded with most difficulty, are the extremities of the country, and will be the first objects of our enemies. The general government having no resources beyond what are adequate to its existing necessities, will not be able to afford any effectual succour to those parts which may be invaded.
America, in such a case, would palpably perceive the danger and folly of withholding from the Union, a power sufficient to protect the whole territory of the United States. Such an attack is far from improbable, and if it be actually made, it is difficult to conceive a possibility of escaping the catastrophe of a dismemberment. On this subject we may receive an estimable and instructive lesson, from an American confederacy; from an example which has happened in our country, and which applies to us with peculiar force, being most analogous to our situation. I mean that species of association or union which subsisted in New-England. The colonies of Massachusetts, Bristol, Connecticut, and New-Hampshire, were confederated together.
The object of that confederacy was primarily to defend themselves against the inroads and depredations of the Indians. They had a common-council, consisting of deputies from each party, with an equality of suffrage in their deliberations. The general expenditures and charges were to be adequately defrayed. Its powers were very similar to those of the confederation. Its history proves clearly, that a government founded on such principles must ever disappoint the hopes of those who expect its operation to be conducive to the public happiness.
There are facts on record to prove, that instead of answering the end of its institution, or the expectation of its framers, it was violated with impunity; and only regarded when it coincided perfectly with the views and immediate interests of the respective parties.
The strongest member of the union availed itself of its circumstances to infringe their confederacy. Massachusetts refused to pay its quotas. In the war between England and Holland, it was found particularly necessary to make more exertions for the protection of that country.
Massachusetts being then more powerful and less exposed than the other colonies, refused its contributions to the general defence. In consequence of this, the common council remonstrated against the council of Massachusetts. This altercation terminated in the dissolution of their union. From this brief account of a system perfectly resembling our present one, we may easily divine the inevitable consequences of a longer adherence to the latter.
(Mr. Madison then recapitulated many instances of the prevalent persuasion of the wisest patriots of the states, that the safety of all America depended on union; and that the government of the United States must be possessed of an adequate degree of energy, or that otherwise their connection could not be justly denominated an union. He likewise enumerated the expedients that had been attempted by the people of America to form an intimate association, from the meeting at New-York in the year 1754, downwards: that their sentiments on this subject had been uniform, both in their colonial and independent conditions: and that a variety of causes had hitherto prevented the adoption of an adequate system.)
He then continued thus—If we take experience for our guide, we shall find still more instructive direction on this subject. The weakness of the existing articles of the union, shewed itself during the war. It has manifested itself since the peace, to such a degree as admits of no doubt to a rational, intelligent, and unbiassed mind, of the necessity of an alteration: nay, this necessity is obvious to all America—it has forced itself on the minds of the people. The committee has been informed, that the confederation was not completed till the year 1781, when a great portion of the war was ended; consequently no part of the merit of the antecedent operations of the war could justly be attributed to that system. Its debility was perceived almost as soon as it was put in operation. A recapitulation of the proofs which have been experienced of its inefficacy, is unnecessary. It is most notorious, that feebleness universally marked its character. Shall we be safe in another war in the same situation? That instrument required the voluntary contributions of the states, and thereby sacrificed some of our best privileges. The most intolerable and unwarrantable oppressions were committed on the people during the late war. The gross enormity of those oppressions might have produced the most serious consequences, were it not for the spirit of liberty, which preponderated against every consideration.
A scene of injustice, partiality and oppression, may bring heavenly vengeance on any people. We are now by our sufferings, expiating the crimes of the otherwise glorious revolution. Is it not known to every member of this committee, that the great principles of a free government, were reversed through the whole progress of that scene? Was not every state harrassed? Was not every individual oppressed and subjected to repeated distresses? Was this right? Was it a proper form of government, that warranted, authorised, or overlooked, the most wanton deprivation of property? Had the government been vested with complete power to procure a regular and adequate supply of revenue, those oppressive measures would have been unnecessary. But, sir, can it be supposed that a repetition of such measures would ever be acquiesced in? Can a government that stands in need of such measures secure the liberty, or promote the happiness or glory of any country? If we do not change this system, consequences must ensue that gentlemen do not now apprehend. If other testimony were necessary, I might appeal to that which I am sure is very weighty, but which I mention with reluctance. At the conclusion of the war, that man who had the most extensive acquaintance with the nature of the country; who well understood its interests, and who had given the most unequivocal and most brilliant proofs of his attachment to its welfare—when he laid down his arms, wherewith he had so nobly and successfully defended his country, publicly testified his disapprobation of the present system, and suggested that some alteration was necessary to render it adequate to the security of our happiness. I did not introduce that great name to bias any gentleman here. Much as I admire and revere the man, I consider these members as not to be actuated by the influence of any man; but I introduced him as a respectable witness to prove that the articles of the confederation were inadequate, and that we must resort to something else. His modesty did not point out what ought to be done, but said, that some great change was necessary. But, sir, testimony if wished for, may be found in abundance, and numerous conclusive reasons urged for this change. Experience was daily producing such irresistible proofs of the defects of that system, that this commonwealth was induced to exert her influence to meliorate it: she began that noble work, in which I hope she will persist: she proposed to revise it—her proposition met with that concurrence, which that of a respectable party will always meet. I am sure if demonstration were necessary on the part of this commonwealth, reasons have been abundantly heard in the course of this debate, manifold and cogent enough, not only to operate conviction, but to disgust an attentive hearer. Recollect the resolution of the year 1784. It was then found that the whole burthen of the union was sustained by a few states. This state was likely to be saddled with a very disproportionate share. That expedient was proposed (to obviate this inconvenience) which has been placed in its true light. It has been painted in sufficient horrors by the honorable gentleman who spoke last.
I agree with the honorable gentleman (Mr. Henry) that national splendor and glory are not our objects—but does he distinguish between what will render us secure and happy at home, and what will render us respectable abroad? If we be free and happy at home, we shall be respectable abroad.
The confederation is so notoriously feeble, that foreign nations are unwilling to form any treaties with us—they are apprised that our general government cannot perform any of its engagements; but, that they may be violated at pleasure by any of the states. Our violation of treaties already entered into, proves this truth unequivocally. No nation will therefore make any stipulations with congress, conceding any advantages of importance to us: they will be the more averse to entering into engagements with us, as the imbecility of our government enables them to derive many advantages from our trade, without granting us any return. But were this country united by proper bands, in addition to other great advantages, we could form very beneficial treaties with foreign states. But this can never happen without a change in our system. Were we not laughed at by the minister of that nation, from which we may be able yet to extort some of the most salutary measures for this country? Were we not told that it was necessary to temporise till our government acquired consistency? Will any nation relinquish national advantages to us? You will be greatly disappointed, if you expect any such good effects from this contemptible system. Let us recollect our conduct to that country from which we have received the most friendly aid. How have we dealt with that benevolent ally? Have we complied with our most sacred obligations to that nation? Have we paid the interest punctually from year to year? Is not the interest accumulating, while not a shilling is discharged of the principal? The magnanimity and forbearance of that ally are so great, that she has not called upon us, for her claims, even in her own distress and necessity. This, sir, is an additional motive to increase our exertions. At this moment of time, a very considerable amount is due from us to that country and others. (Here Mr. Madison mentioned the amount of the debts due to different foreign nations.) We have been obliged to borrow money, even to pay the interest of our debts. This is a ruinous and most disgraceful expedient. Is this a situation on which America can rely for security and happiness? How are we to extricate ourselves? The honorable member told us, we might rely on the punctuality and friendship of the states, and that they will discharge their quotas for the future. The contributions of the states have been found inadequate from the beginning, and are diminishing instead of increasing. From the month of June, 1787, till June, 1788, they have paid only 276,641 dollars into the federal treasury for the purposes of supporting the national government, and discharging the interest of the national debts: a sum so very insufficient, that it must greatly alarm the friends of their country. Suggestions and strong assertions dissipate before these facts. I shall no longer fatigue the committee at this time, but will resume the subject as early as I can.
